ARMSTRONG ASSOCIATES INC. November 22, 2010 U.S. Securities and Exchange Commission Office of Disclosure and Review treet, NE Washington, DC 20549 Re: Request for Accelerated Review of Form N-1A Filing for Armstrong Associates, Inc. File#: 811-01548 Dear Sirs: I am requesting Acceleration of the Effective Date of the registration statement of Armstrong Associates, Inc. to November 22, 2010, or, failing that, as soon thereafter as possible. I would appreciate yourassistance in expediting the review of Armstrong's filing. On behalf of Armstrong Associates, Inc., C.K. Lawson, President Armstrong Associates, Inc. CKL/jh
